Title: From Thomas Jefferson to Grand & Cie., 23 April 1789
From: Jefferson, Thomas
To: Grand & Cie.



Gentlemen
Paris Apr. 23. 1789.

I have received your letter wherein you mention that the arrears of interest due from the United states to M. de Fleury have been attached in your hands on my behalf. I beg leave to observe to you that it is only five hundred and seven livres, part thereof, which I paid on his order to M. de la Vallette, and which it is necessary for you to stop. All over that sum, you will be pleased to pay to his order whenever you shall be furnished with funds for that purpose. I am with great esteem, Gentlemen, Your most obedient & most hble. servt.,

Th: Jefferson

